Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 8, 2006                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  130824                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  ROSEMARY GOODLANDER, Personal                                                                                       Justices
  Representative for the Estate of Kim
  Goodlander, Deceased,
               Plaintiff-Appellant,
  v        	                                                        SC: 130824
                                                                    COA: 265714
                                                                    Genesee CC: 05-081678-NO
  CAROL NAIMI, d/b/a WHIGVILLE PARTY

  STORE, a/k/a GRAND BLANC MARKET,

              Defendant-Appellee. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the March 14, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 8, 2006                    _________________________________________
           d1101                                                               Clerk